Citation Nr: 1103172	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain, 
to include disc protrusions and nerve impingement.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right knee disorder, 
claimed as patella femoral syndrome.

4.  Entitlement to a higher (compensable) initial disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for chronic lumbar 
strain, left hip femoral-acetabular impingement, and right knee 
patellofemoral syndrome, and granted service connection for 
hemorrhoids with a noncompensable (0 percent) evaluation.  The 
Veteran testified at a Board hearing at the RO in Nashville, 
Tennessee, before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated with 
the record on appeal.

The issues of service connection for a right knee disability and 
a compensable initial disability rating for hemorrhoids are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a low back injury in service in 1979, 
and experienced chronic low back pain during service.  

2.  The Veteran experienced continuous low back symptomatology 
since service separation.  

3.  The currently diagnosed mild chronic lumbar strain with disc 
protrusions and nerve impingement is related to service.  

4.  The Veteran had chronic left hip symptoms during service. 

5.  The Veteran experienced continuous left hip symptomatology 
since service separation.  

6.  The currently diagnosed degenerative arthritis of the left 
hip and irritation of the S1 nerve root and femoral-acetabular 
impingement is related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, low back 
disability of chronic lumbar strain with disc protrusions and 
nerve impingement was incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, left hip 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Analysis

The issues before the Board involve claims of service connection 
for a lumbar spine disability and a left hip disability.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service Connection for a Low Back Disability

The Veteran contends that his currently diagnosed disability of 
the lumbar spine is causally related to an injury in service in 
1979 when he slipped, fell, and landed on his back.  He and his 
wife have reported and testified that he has continuously 
experienced low back pain that he has treated with over-the-
counter medication since service separation in 1984. 

After a review of the evidence, the Board finds that there are 
complaints of trauma to the back during service, diagnosed as a 
mechanical back problem in July 1980.  Additionally, the Veteran 
claims he injured his back at the same time he injured his left 
hip.  Trauma to the left hip is noted in September 1979.

The Veteran was afforded a VA spine examination in April 2007.  
The VA examiner did not review the claims file but accurately 
noted the history of low back pain after a gate fell on the 
Veteran during service and that the Veteran was seen for 
mechanical low back pain during service.  The VA examiner 
diagnosed mild chronic lumbar strain and opined that the strain 
is less likely than not related to military service.  The 
examiner based the opinion on the minor injury reported during 
service, the length of time since discharge, and the essentially 
normal exam and x-rays.  

The Veteran's file also contains an opinion from a private 
chiropractor dated November 2010.  The chiropractor noted that 
the Veteran is currently diagnosed with lumbar spine posterior 
disc protrusion at L4-L5 and L5-S1.  The chiropractor reviewed 
the Veteran's service treatment records and noted the September 
1979 trauma to the low back.  The chiropractor opined that, based 
on a review of the service treatment records and interviewing the 
Veteran, it is at least as likely as not that the mechanical low 
back pain and altered gait noted in service were the earliest 
manifestations of the current lumbar spine disorder, to include 
disc protrusions and nerve impingement.  She discussed the 
progression of trauma to scar formation that causes an increase 
in stiffness in a joint, rendering it less able to withstand 
external loads and heightens the possibility of reinjury.  

After a review of the evidence, the Board finds the evidence for 
and against the Veteran's claim is at least in relative equipoise 
on the question of whether the currently diagnosed low back 
disability is related to the in-service low back injury.  The 
November 2010 opinion of the private chiropractor was based on a 
review of the Veteran's service treatment records, and provided a 
medical rationale for the opinion relating the current low back 
disability to service.  The November 2010 VA examiner did not 
review the Veteran's service treatment records, although the 
history obtained was essentially accurate, but based the negative 
opinion partially on the lack of significant injury in service 
and partially on the amount of time between service and the 
current complaints, without addressing the Veteran's contentions 
that he experienced chronic low back symptoms in service and 
continuously experienced low back symptoms after service that he 
treated with over-the-counter medication.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the low back disability of chronic lumbar strain with 
disc protrusions and nerve impingement was incurred during active 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Hip Disability

The Veteran also contends that his currently diagnosed disability 
of the left hip is causally related to service.  He and his wife 
again testified that he experienced chronic left hip symptoms in 
service, and has continuously experienced left hip pain that he 
has treated with over-the-counter medication since service 
separation in 1984.  The Veteran is currently diagnosed with 
degenerative arthritis of the left hip.

After a review of the evidence, the Board finds that the Veteran 
also sustained a left hip injury in service.  As discussed above, 
the evidence shows that the Veteran fell during service in 1979 
and sustained a low back injury.  Service treatment records also 
show complaints of trauma to the left hip in September 1979.  The 
Veteran complained of slight tenderness.  X-rays and range of 
motion testing were within normal limits.  The Veteran was given 
a heat pad and Motrin.  

The Board also finds that the Veteran had chronic left hip 
symptoms during service, and continuous left hip symptomatology 
since service separation.  Both the Veteran and his wife credibly 
testified that the Veteran experienced left hip symptoms in 
service, as well as continuous left hip symptoms since service 
separation.  

The Board further finds the evidence for and against the 
Veteran's claim is at least in relative equipoise on the question 
of whether the currently diagnosed left hip disability is related 
to the in-service fall injury.  The evidence weighing against the 
claim includes a negative nexus opinion in an April 2007 VA 
orthopedic examination report, and a November 2010 positive nexus 
opinion by a private chiropractor.

The report of an April 2007 VA orthopedic examination reflects 
that the Veteran's claims file was reviewed, and the Veteran 
reported his military trauma, and noted increasing difficulty 
with his hip including constant pain with twisting or flexing 
motions.  The VA examiner diagnosed left hip femoral-acetabular 
impingement.  The VA examiner opined that mild femoral-acetabular 
impingement is a congenital condition and not caused by or 
related to any activities undertaken while in military service.  
The VA examiner noted that the left hip will lead to degenerative 
osteoarthritis of the hips, which is a natural progression, and 
is not caused by or related to activities undertaken while in 
service.  

The November 2010 opinion by a private chiropractor was that, 
based on review of the service treatment records and interviewing 
the Veteran, it is at least as likely as not that the left hip 
disability had its earliest manifestations on active duty, and is 
not a congenital defect.  The bases for the opinion included that 
past examinations and x-rays of the hips that found no congenital 
defects or deformities, and the assessment that the left hip pain 
stems from the L5-S1 disc protrusion irritating the S1 nerve 
root, as indicated by muscle testing performed on September 2010 
that revealed a weak gluteus medius muscle which is innervated by 
the S1- superior gluteal nerve.  

The Board finds that the weight of the evidence is at least in 
relative equipoise on the question of whether the Veteran's 
current disability is congenital or was causally due to the 
Veteran's trauma in service.  Both examiners reviewed the same 
service treatment records and reviewed recent studies.  The 
evidence of record shows no symptoms relating to the left hip 
until the documented traumatic event in service.  The Veteran and 
his wife have credibly testified of chronic left hip symptoms in 
service and continuous symptoms since service separation.  For 
these reasons, and resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the criteria for service connection 
for a left hip disability have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

In this decision, the Board grants service connection for the low 
back disability (chronic lumbar strain with disc protrusions and 
nerve impingement) and a left hip disability, which constitutes a 
complete grant of the Veteran's claims on these issues.  
Therefore, no discussion of VA's duty to notify or assist is 
necessary.  If any defect in notice is noted regarding the issues 
of service connection for a right knee disability or a 
compensable initial rating for hemorrhoids, then the RO will 
address those defects in the remand below.


ORDER

Service connection for chronic lumbar strain with disc 
protrusions and nerve impingement is granted.

Service connection for a left hip disability is granted.


REMAND

The issues of service connection for a right knee disability and 
a higher (compensable) initial disability rating for hemorrhoids 
require further development before a decision on the merits may 
be made.  The Veteran was afforded a VA examination of the joints 
in April 2007.  At that time, the examiner noted that, given the 
lack of specific injury to the Veteran's right knee and his work 
history as an air conditioning repairman, he could not offer an 
opinion on the question of whether the right knee disability was 
caused by or the result of activities undertaken while in 
military service without resort to mere speculation.  The Board 
notes however that the Veteran's service treatment records do 
show a specific right knee injury during service.  In March 1980 
the Veteran reported a fall injuring his right knee one week 
prior with pain and other complaints.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court specifically found that a medical 
opinion that contains only data and conclusions is accorded no 
weight.  The Court has previously found that an opinion that is 
unsupported and unexplained is purely speculative and does not 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

The Board therefore finds that the April 2007 VA examination 
opinion, or non-opinion stating that an opinion would require 
speculation was based on an inadequate rationale, and is based on 
an incomplete discussion of relevant facts.  Further examination 
is required before a decision on the merits may be made regarding 
the Veteran's claim for service connection for a right knee 
disorder. 

During the November 2010 personal hearing before the Board, the 
Veteran noted that he was required to have his hemorrhoids bonded 
twice in the two to three months prior to the hearing.  These 
procedures were reported to have been completed at the Nashville 
VA Medical Center.  These records are relevant to a decision 
regarding the current severity of the Veteran's hemorrhoids.  
 
Additionally, the Veteran and his wife also reported that the 
Veteran's hemorrhoids had increased in severity in the previous 
few years resulting in the need for the banding procedures.  In 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found 
that, when a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  While a new 
examination is not required simply because of the time which has 
passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination.  
VAOPGCPREC 11-95.  

In this case, the previous VA examination of the hemorrhoids 
occurred more than three years prior to the date of the Veteran's 
hearing before the Board.  The Veteran's and his wife's testimony 
at that hearing, with specific testimony of treatment of banding 
procedures having been performed, is a sufficient assertion of an 
increase in severity since the last VA examination to warrant a 
new VA examination.  Therefore, the Board is remanding the claim 
for a new VA examination and to obtain 2010 VA treatment records 
relating to the banding procedures.

Accordingly, the issues of service connection for a right knee 
disorder and higher initial rating for hemorrhoids are REMANDED 
for the following action:

1.  The RO/AMC should obtain copies of all 
pertinent treatment records from the VA 
Medical Center in Nashville, Tennessee, 
especially any records relating to the 
September and October 2010 hemorrhoid bonding 
procedures, and associate the records with 
the claims file.

2.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current right knee 
disability.  The relevant documents in the 
claims file should be made available to and 
reviewed by the examiner in connection with 
the examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should clearly note any current 
disability and respond to the following:  

For any current right knee disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 50 
percent or higher degree of probability) that 
the Veteran's right knee disability is 
causally or etiologically related to the 
Veteran's service, specifically to a March 
1980 fall during service.  

A complete rationale should be given for any 
opinion provided.  If the examiner again 
notes that an opinion may not be provided 
without resorting to speculation, the 
examiner should provide a rationale for the 
inability to relate the diagnosis to service 
and should indicate if any further 
information would assist the examiner in 
making the determination.

3.  The Veteran should be scheduled for a VA 
examination to ascertain and evaluate the 
current level of severity of the hemorrhoids.  
Any medically indicated special tests should 
be accomplished.  The examiner should clearly 
report the extent of the Veteran's disability 
in accordance with VA rating criteria.

4.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if a higher 
initial rating for hemorrhoids or service 
connection for a right knee disability may be 
granted.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


